Name: Commission Regulation (EEC) No 728/80 of 27 March 1980 applying quality class III to certain fruit for the 1980/81 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 3 . 80 Official Journal of the European Communities No L 83/ 15 COMMISSION REGULATION (EEC) No 728/80 of 27 March 1980 applying quality class III to certain fruit for the 1980/81 marketing year THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 1301 /79 (2), and in particular Article 4 ( 1 ) thereof, Whereas Council Regulation No 211 /66/EEC of 14 December 1966 (3 ) added a class III to the common quality standards for peaches and table grapes, while the same class was added to the common quality standards for cherries and strawberries by Council Regulation (EEC) No 1194/69 of 26 June 1969 (4 ) ; whereas Commission Regulation (EEC) No 379/ 71 of 19 February 1971 laying down common quality stand ­ ards for citrus fruit ( 5 ), and Commission Regulation (EEC) No 1641 /71 of 27 July 1971 laying down quality standards for dessert apples and pears (6), as amended by Regulation (EEC) No 1833/73 ( 7), laid down a class III for the products concerned ; Whereas Council Regulation (EEC) No 2764/77 of 5 December 1977 ( 8 ) extended until 31 December 1982 the period during which quality class III may be applied in respect of certain fruit and vegetables ; Whereas, pursuant to Article 4 ( 1 ) of Regulation (EEC) No 1035/72, the quality class III may be applied only if the products concerned are needed to meet consumer demand ; whereas this appears to be the case at present for lemons, table grapes, cherries and strawberries ; whereas, in view of the considerable fluc ­ tuations in production from one marketing year to another, the period of application of quality class III should be limited ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 A quality class III as defined in the common quality standards shall apply, for the period specified in each case , in respect of the products listed in the Annex hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 March 1980 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 118 , 20 . 5 . 1972 , p. 1 . ( 2 ) OJ No L 162, 30 . 6 . 1979 , p. 26 . ( 3 ) OJ No 233 , 20 . 12 . 1966 , p . 3939 /66 . (&lt;) OJ No L 157, 28 . 6 . 1969 , p . 1 . ( 5 ) OJ No L 45 , 24 . 2 . 1971 , p. 1 . (&lt; ¢) OJ No L 172, 31 . 7 . 1971 , p. 1 . ( 7 ) OJ No L 185, 7 . 7 . 1973 , p. 17 . ( 8 ) OJ No L 320 , 15 . 12 . 1977 , p. 5 . No L 83/ 16 Official Journal of the European Communities 28 . 3 . 80 ANNEX Lemons : from 1 June to 30 September 1980 Table grapes : from 1 May 1980 to 30 April 1981 Cherries ¢. from 1 April to 30 September 1980 Strawberries : from 1 April to 31 December 1980